ITEMID: 001-81222
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF PRIDATCHENKO AND OTHERS v. RUSSIA
IMPORTANCE: 3
CONCLUSION: Violation of Art. 6;Violation of P1-1;Pecuniary damage - financial award (Mr Pridatchenko, Mr Frolov);Non-pecuniary damage - financial award (Mr Pridatchenko, Mr Frolov, Mr Sychev)
JUDGES: Christos Rozakis
TEXT: 7. At the time of the described events Mr Pridatchenko (born in 1965), Mr Sychev (born in 1970), and Mr Frolov (born in 1969) were active military officers. Mr Manatov (born in 1970) was a retired military officer. On different dates they sued their actual or former employers, respective military units, in courts. The applicants claimed payment of their salaries, various service-related benefits due to them, provision of free housing, compensation of travel expenses, compensation of damages, etc. In all cases the courts ruled in their favour (at least in part of their claims) making monetary awards. However, for some time the judgments in their favour remained unenforced.
8. On 16 November 2001 the Sertolovo Garrison Military Court granted in part the applicant's claims concerning free housing due to him under the military service contract. The court also awarded the applicant 2,015 Russian roubles (RUR) for legal costs. That judgment was not appealed against and became final on 27 November 2001.
9. On 26 November 2001 the Sertolovo Garrison Military Court granted the applicant's claims concerning the amount of compensation of his travel expenses awarding him arrears in the amount of RUR 93,731.70, plus RUR 15 for legal costs. That judgment was not appealed against and became final on 13 December 2001.
10. On 8 February 2002 the Sertolovo Garrison Military Court at the applicant's request held unlawful the refusal to dismiss the applicant from military service and awarded him RUR 2,015 for legal costs. That judgment was not appealed against and became final on 19 February 2002.
11. On 8 February 2002 the court issued a writ of execution on the basis of the judgment of 26 November 2001. The applicant forwarded it with accompanying documents to the State treasury office of the Leningrad Region. On 16 July 2002 the writ was returned to the applicant unexecuted. The treasury office explained that the debtor had no available funds which could be used for paying off the judgment debt. The applicant was advised to address the writ of execution to the head office of the Ministry of Finance in Moscow, which he did on 23 August 2002. However, the judgment remained unexecuted.
12. On 2 September 2002 the court issued two writs of execution on the basis of the judgments of 16 November 2001 and 8 February 2002 (concerning the legal costs awarded to the applicant). The applicant forwarded them with accompanying documents to the State treasury office of the Leningrad Region. On 10 September 2002 the treasury office returned the unexecuted writs to the applicant referring to the lack of funds on the debtor's account. The applicant was advised to address the writs to the head office of the Ministry of Finance, which he did on 12 September 2002. However, the writs remained unexecuted.
13. On 28 April 2003 the Ministry of Finance allocated from the State budget to the Ministry of Defence RUR 93,746.70 in the applicant's name with reference to the writ of execution issued on 8 February 2002 on the basis of the judgment of 26 November 2001.
14. On 23 September 2003 the Ministry of Finance allocated from the State budget to the Ministry of Defence RUR 2,015 in the applicant's name with reference to the writ of execution issued on 2 September 2002 on the basis of the judgment of 16 November 2001.
15. On 29 September 2003 the Ministry of Finance allocated from the State budget to the Ministry of Defence RUR 2,015 in the applicant's name with reference to the writ of execution issued on 2 September 2002 on the basis of the judgment of 8 February 2002.
16. According to the applicant, the aforementioned amounts were transferred to his account on 10 January 2004. He submitted copies of banking receipts as evidence in that respect.
17. On 8 October 2001 the Kurtamysh District Court of the Kurgan Region granted the claims awarding him RUR 33,210 of salary arrears. The judgment was not appealed against and became final on 19 October 2001.
18. On 13 December 2001 the court issued a writ of execution. The applicant sent it to the bailiff's office. On 28 February 2002 the bailiff's office returned the unexecuted writ to the applicant and advised him to forward it to the Moscow City Specialised Branch of the State treasury.
19. On 27 April 2002 the forenamed branch of the State treasury returned the unexecuted writ to the applicant and explained that it was not responsible for financial obligations of the debtor military unit, apparently in accordance with a territorial jurisdiction principle.
20. It appears that the judgment of the Kurtamysh District Court of the Kurgan Region of 8 October 2001 has not yet been executed.
21. On 23 April 2002 the Far-East Command Military Court by the final decision awarded the applicant RUR 4,000 for non-pecuniary damages caused by the refusal to grant the applicant annual leave.
22. On 18 May 2002 the court issued a writ of execution on the basis of the judgment of 23 April 2002. The applicant forwarded it with accompanying documents to the treasury office of Belogorsk town. On 14 June 2002 the writ was returned to the applicant unexecuted. The Belogorsk town treasury office advised the applicant that it was not competent to deal with such requests.
23. On an unspecified date in 2002 the applicant sued his military unit for the refusal to send him for a medical examination, whereas his state of health was deteriorating. He claimed non-pecuniary damages in that respect. On 5 July 2002 the Belogorsk Garrison Military Court granted the applicant's claims awarding him RUR 5,000 for non-pecuniary damages, plus RUR 10 for legal costs. The judgment was not appealed against and became final on 19 July 2002. On 7 March 2003 the court issued a writ of execution on the basis of the judgment of 5 July 2002.
24. On an unspecified date in 2003 the applicant sent both the writs of 18 May 2002 and 7 March 2003 to the local bailiff's office and to the town treasury office. On 11 April 2003 the Belogorsk town treasury office paid the applicant RUR 1,000 on account of the judgment of 5 July 2002. On the same date they informed the applicant that the debtor had no money for paying off the rest of the judgment debt; the applicant was advised to address himself to the head office of the Ministry of Finance. On 23 April 2003 the bailiff's office returned both writs unexecuted and advised the applicant to forward them to the treasury office.
25. On an unspecified date in February 2004 the judgments of 23 April 2002 and 5 July 2002 were enforced in full.
26. On 29 August 2001 the Petrozavodsk Garrison Military Court granted the applicant's claims concerning compensation of his travel expenses, and awarded him arrears in the amount of RUR 74,360.70. It appears that the judgment was not appealed against and became final.
27. However, for some time the judgment of 29 August 2001 remained unexecuted. Referring to that fact the applicant brought proceedings requesting indexation of the judicial award due to him.
28. On 3 February 2003 the Petrozavodsk Garrison Military Court granted the applicant's claims and awarded him damages caused by non-enforcement of the judgment of 29 August 2001 in the amount of RUR 30,629.91 and RUR 1,030 for legal costs. That judgment was not appealed against and became final on 14 February 2003.
29. On 20 March 2003 a writ of execution was issued. The applicant forwarded it with accompanying documents to the State treasury office of the Republic of Karelia. On 1 April 2003 the writ was returned to the applicant unexecuted. The treasury office explained that the debtor had no available funds which could be used for paying off the judgment debt. The applicant was advised to send the writ of execution to the head office of the Ministry of Finance, which he did on 4 April 2003. However, the judgment of 3 February 2003 remained unexecuted.
30. On 9 October 2003 the judgment of 29 August 2001 was enforced in full. The applicant informed the Court about this fact; however, he maintained his complaints about the non-enforcement of the judgment of 3 February 2003.
31. On 16 February 2004 the Ministry of Finance allocated from the State budget to the Ministry of Defence RUR 31,659.91 in the applicant's name with reference to the writ of execution of 20 March 2003 relating to the judgment of 3 February 2003.
32. According to the applicant, the aforementioned amount was transferred to his bank account on 7 April 2004. He submitted a copy of a banking receipt as evidence in that respect.
33. The Russian Law on Enforcement Proceedings (no. 119-ФЗ of 21 July 1997) designates the court bailiffs' service as the authority charged with enforcement of court decisions (Section 3 § 1). Court judgments can also be executed by tax authorities, banks, financial institutions, other organisations, State officials and individuals – all of them are not considered to be the enforcement authorities (Section 5).
34. Section 110 of the Law on Federal Budget for the Year 2001 (no. 150-ФЗ of 27 December 2000) provided that writs of execution issued against the treasury of the Russian Federation were to be sent for execution to the Ministry of Finance of the Russian Federation and were to be executed in accordance with the procedure established by the Russian Government. A similar provision was included in Section 128 of the Law on Federal Budget for the Year 2002. However, Section 122 of the Law on Federal Budget for the Year 2003 (no. 176-ФЗ of 24 December 2002) established, in addition to the similar requirement that writs of execution were to be submitted to the Ministry of Finance, that the court bailiffs could not enforce judgments against the Russian Federation.
35. On 22 February 2001 the Russian Government approved “Rules on recovery of funds due on the basis of the writs of execution issued by the courts on account of monetary obligations of the recipients of federal budget funds” (“the Rules”). Sections 2 and 3 of the Rules provide that the creditor must submit the writ of execution and a copy of the judgment to the office of the federal treasury where the debtor has its current account. The federal treasury office must grant the recovery within three working days in the part not exceeding the balance of the account (Section 5). Should the balance of the account be insufficient for a full recovery, the writ of execution must be returned to the creditor who can then apply to the Ministry of Finance to recover the outstanding amount from the debtor's funding entity (Section 6).
36. On 9 September 2002 the Russian Government adopted Decree no. 666 which enacted the “Rules of Execution by the Ministry of Finance of court judgments against the Treasury of the Russian Federation arising from the claims for damages caused by unlawful acts or omissions of the State authorities or State officials”. The procedure of execution of such judgments provided by the Rules of 2002 was essentially the same as provided by the Rules of 22 February 2001 cited above.
37. On 19 July 2001 the Supreme Court of the Russian Federation delivered judgment no. ГКПИ 2001-864 concerning the lawfulness of certain provisions of the Rules. In particular, the court held that the Rules did not govern the enforcement of court judgments because the federal treasury was not an enforcement body, pursuant to Section 5 of the Law on Enforcement Proceedings. In subsequent judgment no. ГКПИ 2001-1345 of 22 October 2001 the court clarified its position as follows:
“The contents of the contested Rules indicate that they do not govern the procedure for enforcement of court decisions, rather they establish the procedure for voluntary execution of court decisions and for recovery of funds under monetary obligations of recipients of the federal budget funds...
The court also has regard to the fact that the contested Rules do not prevent the creditor from resorting to the enforcement proceedings in respect of a court decision...”
38. In judgments nos. ГКПИ 2001-1790 and 2002-139 of 27 February 2002 the Supreme Court of the Russian Federation confirmed that neither the Rules, nor the Laws on Federal Budgets for 2001 and 2002 prevented the creditor from seeking enforcement of a court judgment in accordance with the procedure set out in the Law on Enforcement Proceedings, the Law on Court Bailiffs and the Code of Civil Procedure. Finally, the Supreme Court again upheld this position in judgment no. ГКПИ 2001-1482 of 28 March 2002.
39. On 20 May 2003 the Supreme Court of the Russian Federation in its decision no. KAC 03-205 ruled that the Rules, adopted by Decree no. 666 of 9 September 2002, concerned the voluntary execution of court decisions against the Federal treasury and did not prevent the creditor from seeking enforcement through the court bailiffs.
40. The functioning of military courts is regulated by the Constitution, the Law on Judicial System of 31 December 1996, the Law on Military Courts of 23 June 1999. Military courts belong to the judicial system of the Russian Federation, they are courts of general jurisdiction exercising judicial power in the armed forces. military courts are established or dissolved by a federal law. Military courts are organised in the places of stationing of military units. Military courts administer justice on behalf of the Russian Federation examining cases in their jurisdiction by way of civil, administrative and criminal proceedings. In particular, military courts examine complaints of military personnel against acts or omissions of military officials or military command. Such cases are examined pursuant to the provisions of the Code of Civil Proceedings. Military courts administer justice independently subject only to the Constitution, federal constitutional laws and federal laws. The judges of the military courts are appointed by the President and should have a military rank, in addition to a law degree and necessary qualifications.
VIOLATED_ARTICLES: 6
